Judgment entered April 6, 1967, unanimously modified, on the law and the facts and in the exercise of discretion, to the extent of directing defendant to pay to plaintiff the sum of $750 as counsel fee, such payment to be made within 20 days after service of a copy of the order entered hereon, with notice of entry, and as so modified the judgment is affirmed, without costs or disbursements. The order dated June 30, 1966, so far as it related to the counsel fee award, was not affected by the order dated September 8, 1966 upon the motion for reargument and modification. Accordingly, the trial court’s refusal to give effect to the award was not warranted. In other respects the record sustains *525the dispositions made. Concur — Botein, P. J., Stevens, Eager, MeGivern and Witmer, JJ.